Citation Nr: 0917326	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-36 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.
 
This matter comes before the Board from a December 2005 
rating decision, which denied service connection for PTSD.  

The Veteran initially raised a claim of service connection 
for bilateral knee disabilities as well as a left hand 
disability.  The RO granted these claims of service 
connection in February 2007.  As such, these issues are not 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the Board may 
reach a decision.

Where VA has notice that the Veteran has filed an application 
for Social Security Administration (SSA) benefits, VA has a 
duty to obtain the records associated with that decision.  
See Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  Furthermore, the Veterans 
Claims Assistance Act of 2000 (VCAA) emphasizes the need for 
VA to obtain records from other government agencies.  See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  An April 2005 
VA treatment note indicates that the Veteran receives Social 
Security Administration (SSA) disability benefits.  However, 
no records from SSA relating to the claim of benefits have 
been associated with the file.  It is not clear from the 
claims file what disabling condition(s) prompted the Veteran 
to file for SSA disability benefits or on what medical or 
other evidence SSA relied in making its decision.  Given the 
uncertainty of what the identified SSA records may contain, 
the RO should obtain any available medical or other records 
associated with the Veteran's SSA disability benefits claim.  

Further, VA law provides that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f).  

The Veteran indicated in a July 2005 statement that his PTSD 
is attributable to in-service stressors, including witnessing 
the ambush of an engineering crew and mistakenly firing at 
fellow soldiers during combat.  The RO initially denied the 
Veteran's claim in December 2005 because there were no 
supporting or verifying evidence of in-service stressors.  In 
November 2006, the Veteran submitted an additional stressor 
statement which provided that in 1968 he witnessed the ambush 
of the engineering crew; however, he did not provide a date 
for which his unit killed fellow soldiers during combat.  In 
April 2007, the RO requested that the Veteran provide 
additional information regarding specific dates and locations 
for which these incidents occurred.  On June 15, 2007, the 
Veteran thereafter provided an additional stressor statement 
that included witnessing the ambush in June or July 1968.  He 
noted that he could not indicate a location as his unit was 
never instructed of their location.  Further, he provided 
that the shooting of American soldiers during combat occurred 
during the monsoon season.  However, he did not provide a 
year for which this event occurred.  The Veteran's 
representative indicated that the monsoon season usually 
lasts from October to December.  

The Veteran's service personnel records reveal that the 
Veteran was stationed with A Battery 1st Battalion 14th 
Artillery from October 1967 to December 1967 and with B 
Battery 3/16th Artillery from December 1967 to October 1968.  
The Veteran's primary duties were as cannoneer and heavy 
truck driver.  

In June 14, 2007, Joint Service Records Research Center 
(JSRRC) provided a memorandum of formal findings indicating 
that the Veteran had not submitted sufficient information to 
conduct a unit records search.  However, this memorandum did 
not take into consideration the most recently submitted 
stressor statement dated on June 15, 2007.  The Board finds 
that the June 15, 2007 stressor statement provides sufficient 
detail regarding the dates he witnessed the ambush of an 
engineering crew to require a request for unit records.  
Because VA has a duty to obtain all outstanding, indentified 
records that are in the possession of VA adjudicators during 
the consideration of a claim, the Board remands this claim to 
the RO to verify the events from June 1968 to July 1968 
through a request to the JSRRC or any other appropriate 
agency. 

Because the matter must be remanded for a search of the 
Veteran's unit records from June 1968 to July 1967, the Board 
takes this opportunity to seek clarification from the Veteran 
regarding the year which his unit accidently fired upon 
American soldiers while in combat.  Again, the Veteran 
indicated that during the monsoon season, his unit mistakenly 
fired upon American troops.  However, he did not provide 
whether this occurred during the monsoon season of 1967 or 
the monsoon season of 1968.  As such, the matter is remanded 
for further clarification.  If the Veteran is able to provide 
a specific year for which his unit fired upon fellow 
soldiers, a request to the JSRRC or other appropriate agency 
is required.  

If the Veteran's in-service events of June 1968 to July 1968 
are verified, the RO should schedule a medical examination to 
establish whether the Veteran's PTSD is associated with his 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  At the examination, the Veteran should be asked for 
specifics regarding his in-service stressors, and a 
determination made as to whether or not his PTSD is related 
to the verified stressors.  

(It is acknowledged that the Veteran underwent a VA 
psychiatric consultation in April 2005 wherein he was 
diagnosed with PTSD.  The examiner indicated that the 
Veteran's in-service stressors were various Vietnam 
experiences, including killing fellow soldiers and witnessing 
an ambush of an engineering crew.  Because the diagnosis 
seems to rest on stressors which have not been verified, it 
fails to satisfy the criteria noted above for a valid PTSD 
diagnosis for VA purposes.  See 38 C.F.R. § 3.304(f).)

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for 
service connection claims.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  As this claim must be remanded, the 
Board will take this opportunity to remedy other defects in 
the record.  The Board notes that the notice in the present 
case was issued prior to the decision in Dingess; therefore, 
it does not take the form prescribed in that case.  As this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in the VCAA notices 
previously provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran all notification 
action required by the VCAA and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
with respect to the claims.  The notice 
should also inform the Veteran that he 
should provide VA with copies of any 
evidence relevant to the claim that he 
has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.	The RO should obtain from SSA records 
pertinent to the Veteran's claims for 
disability benefits, including any 
decisions made and medical records 
relied upon concerning that claim.  All 
efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records 
are not available.

3.	After receipt of the SSA records, the 
RO should request clarification from 
the Veteran regarding his account of 
his unit firing upon and killing 
American soldiers during combat.  The 
Veteran has already indicated that this 
incident occurred during the monsoon 
season but has failed to indicate 
whether it was the monsoon season of 
1967 or 1968.  

4.	Thereafter, the RO should prepare a 
letter asking the JSRRC (previously the 
U.S. Armed Services Center for Research 
of Unit Records (CRUR)) or any other 
appropriate agency to provide any 
available information which might 
corroborate the Veteran's alleged 
stressor(s).  Specifically, a request 
should be made to search for unit 
records for B Battery 3/16th Artillery 
regarding attacks occurring from June 
1968 to July 1968.  If the Veteran 
clarifies his statements regarding the 
year that his unit misfired on fellow 
soldiers, a search should be made to 
obtain these unit records during the 
monsoon season (October to December) of 
1967 or 1968.  

5.	If and only if the in-service stressor 
events are verified, the RO should 
schedule the Veteran for a VA 
psychiatric examination to determine 
whether his PTSD is as likely as not 
etiologically related to his verified 
stressors.  The claims folder and a 
copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and 
he or she should accomplish any 
indicated special tests, studies or 
additional consultations.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

6.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in the VA's efforts to develop his 
claim, including reporting for any scheduled VA examination 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. §  3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

